United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINSTRATION,
Fort Wayne, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0345
Issued: May 1, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 5, 2016 appellant,2 through counsel, filed a timely appeal from an
August 22, 2016 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP).
As more than 180 days elapsed from the last merit decision, dated May 26, 2016, to the filing of
this appeal, pursuant to the Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3 the Board lacks jurisdiction over the merits of this case.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

Appellant initially filed her appeal pro se and requested an oral argument before the Board. She subsequently
authorized counsel to represent her on the appeal. On March 13, 2017 appellant, through counsel, withdrew her oral
argument request.
3

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On March 20, 2016 appellant, then a 61-year-old nursing assistant, filed a traumatic
injury claim (Form CA-1) alleging that she sustained leg, ankle, and foot conditions in the
performance of duty on June 26, 2015. She described her work duties on June 26, 2015 as
checking and replacing oxygen tanks, making charts, stocking medical supply cabinets,
transporting patients in the hospital, changing bed sheets, dumping dirty linens, taking patient’s
vital signs, removing intravenous lines, and plugging up beds.
In an accompanying statement, appellant described additional work duties including
transporting patients by wheelchair to the lobby, preparing clinic rooms, and restocking the
blanket warmer. She indicated that it became very uncomfortable to stand and walk, requiring
her to use foot and ankle support.
Appellant submitted an unsigned medical note dated October 6, 2015 diagnosing left
posterior tibial tendinitis and left pes planus.
In a letter dated April 22, 2016, OWCP requested additional factual and medical evidence
in support of appellant’s traumatic injury claim. It noted that she had not submitted sufficient
factual evidence to substantiate an employment incident and further noted that no diagnosis of
any condition resulting from her injury had been provided. OWCP provided appellant with a
questionnaire in which it asked her to describe in detail how the claimed injury occurred. It
afforded her 30 days for a response.
On May 16 and 23, 2016 Dr. Gage Caudell, a podiatrist, diagnosed posterior tibial
tendinitis and pes planus of the left foot. He recommended testing to determine if appellant’s
posterior tibial tendon was torn. Dr. Caudell opined that her foot condition was related to her flat
foot.
By decision dated May 26, 2016, OWCP denied appellant’s claim, finding that she had
not established fact of injury. It noted that she had not submitted sufficient factual evidence to
establish that the employment events occurred as alleged.
Appellant submitted an additional May 23, 2016 note from Dr. Caudell in which he
opined that her primary problem was her tendon and her flatfoot. Dr. Caudell also implicated an
injury to the joint cartilage and injected her left anterolateral ankle with lidocaine. On June 20,
2016 he diagnosed posterior tibial tendinitis and pes planus of the left lower extremity as well as
osteochondritis dissecans of the left talus and gastrocnemius equinus of the left lower extremity.
Dr. Caudell recommended surgery.
Appellant requested reconsideration from OWCP on June 27, 2016. She submitted
notification of a left subtalar arthrodesis scheduled for September 15, 2016 and a postoperative

2

appointment with Dr. Caudell dated September 26, 2016.
statement that accompanied her Form CA-1.

Appellant also resubmitted the

By decision dated August 22, 2016, OWCP denied appellant’s request for
reconsideration, finding that the evidence submitted in support of her request for reconsideration
was irrelevant or immaterial and had no bearing on the underlying issue which pertained to the
time, place, and manner of her alleged traumatic injury.
LEGAL PRECEDENT
FECA provides in section 8128(a) that OWCP may review an award for or against
payment of compensation at any time on its own motion or on application by the claimant.4
Section 10.606(b)(3) of the Code of Federal Regulations provides that a claimant may obtain
review of the merits of the claim by submitting in writing an application for reconsideration
which sets forth arguments or evidence and shows that OWCP erroneously applied or interpreted
a specific point of law; or advances a relevant legal argument not previously considered by
OWCP; or includes relevant and pertinent new evidence not previously considered by OWCP.5
Section 10.608 of OWCP’s regulations provides that when a request for reconsideration is
timely, but does meet at least one of these three requirements, OWCP will deny the application
for review without reopening the case for a review on the merits.6 Section 10.607(a) of OWCP’s
regulations provides that to be considered timely an application for reconsideration must be
received by OWCP within one year of the date of OWCP’s merit decision for which review is
sought.7
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).
Appellant filed a timely request for reconsideration of OWCP’s May 26, 2016 merit
decision on June 27, 2016. In support of her request for reconsideration, she resubmitted a
statement that accompanied her original claim. Appellant also submitted additional notes from
Dr. Caudell, dated May 23 and June 20, 2016 diagnosing posterior tibial tendinitis and pes
planus of the left lower extremity as well as osteochondritis dissecans of the left talus and
gastrocnemius equinus of the left lower extremity. She also provided evidence of surgery
schedule for September 15, 2016 and a postoperative appointment with Dr. Caudell dated
September 26, 2016.

4

5 U.S.C. §§ 8101-8193, 8128(a).

5

20 C.F.R. § 10.606(b)(3).

6

Id. at § 10.608.

7

20 C.F.R. § 10.607(a). Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations¸ Chapter
2.1602.4 (February 2016).

3

OWCP denied appellant’s claim as she failed to provide factual evidence sufficient to
establish that an employment incident occurred on June 26, 2015 as alleged.
The evidence submitted with appellant’s reconsideration request did not provide any new
information pertaining to the underlying issue of how the claimed injury occurred. While she
resubmitted a factual statement describing her work duties, the Board has held that evidence or
argument that repeats or duplicates evidence previously of record has no evidentiary value and
does not constitute a basis for reopening a case.8 The Board also notes that, as the underlying
issue is factual in nature, the medical evidence submitted from Dr. Caudell is irrelevant as the
factual component of appellant’s claim has not been established. The Board has held that the
submission of evidence which does not address the particular issue involved does not constitute a
basis for reopening a case.9
Therefore, the Board finds that appellant has not shown that OWCP erroneously applied
or interpreted a specific point of law, advanced a relevant legal argument not previously
considered by OWCP, or submitted relevant and pertinent new evidence not previously
considered. As appellant did not meet any of the necessary regulatory requirements, she is not
entitled to further merit review.10
On appeal, appellant disagrees with OWCP’s denial of her claim and asserts that she was
permanently injured on the job. However, as explained, the Board lacks jurisdiction over the
merits of the claim.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of
the merits of her claim pursuant to 5 U.S.C. § 8128(a).

8

C.N., Docket No. 08-1569 (issued December 9, 2008).

9

B.T., Docket No. 16-0785 (issued September 21, 2016); Ronald A. Eldridge, 53 ECAB 218 (2001); Alan G.
Williams, 52 ECAB 180 (2000).
10

B.T., id.

4

ORDER
IT IS HEREBY ORDERED THAT the August 22, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 1, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

